Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is: Manipulation part in claims 1. 

In Reclaim 1:
Line (I.12), the recitation “manipulation part” (212, 301 or 302) is interpreted as button/display/device/senor/controller configured to receive user input to control an operation (such as draw-driving motor – 221,) (paragraph (¶) 9, 12; 54, 57, 197; Figure 1).

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the 
claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA 
35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the
claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s)
sufficient structure to perform the claimed function so as to avoid it/them being
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 
Claim 11, the recitation of “wherein the set period of time is a period of time until the door gasket is completely separated from the cabinet in a state in which the door that was opened is closed,” renders the claim unclear.  For example, the instant claim depends on claim 1 where the time period refers to a time where the drawer is opened however, the instant claim refers to a time period where the door is closed.  Thus, there is inconsistency in the scope of the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For examination purposes, the limitation has been interpreted as - - wherein the set period of time is a period of time until the door gasket is completely separated from the cabinet in a state in which the door that was closed is opened - - for clarity.

Claim 14 recites the limitation based on “the door not being opened” within the set period of time, the draw-out motor to close the door, and the controller is configured to reversely rotate based on the door not open function, indefinite because this claim is unclear because how can the motor to close the door occur when the door has not been opened? Again, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Therefore, the claim is indefinite, and the limitation is interpreted for examination purposes as the door is closed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35
 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.



Claims 1, 7, 8, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim Jinsung (WO2016175563 A1) hereinafter referred to as JINSUNG, in view of Myung Keun Yoo et al. (US 20100236278) hereinafter referred to as YOO.

In regard to claim 1, JINSUNG disclosed a refrigerator (1) (Figure 1) comprising: a cabinet (10) defining a first storage space (defining upper storage space-Figure 2); a door (compartment door - 20) including
a drawer part (a refrigerator compartment -12 with various accommodation members -121) that defines a second storage space inside the first storage space (10) and
 a door part (a main door -40 includes a sub-door -50) that is mounted on a front surface of the drawer part (a refrigerator compartment -12 with various accommodation members -121) to open and close the second storage space; 
JINSUNG also discloses a rear gasket (44) may be provided at a perimeter of a rear surface of the door liner (42). The rear gasket (44) is in close contact with a perimeter of the cabinet (10), and prevents a leak of cooling air between the main door (40) and the cabinet (10) (¶ 184), however, JINSUNG fail discloses a door gasket made of an elastically deformable material and provided along a periphery of the door part to seal, based on the door being closed, a gap between the cabinet and the door.  
a draw-out motor (driving motor 73) configured to provide a driving force for a drawing out operation of the door (20) (¶74-75); 
a detector configured (92) to detect an open/close state of the door (20/30) (¶165-166); 
a manipulation part (button/display/device/senor/controller) configured to receive user input to control an operation of the draw-out motor (driving motor) (¶76, 79, and 80); and 
a controller configured to control the draw-out motor(driving motor 73), wherein the controller is configured to: count a number of rotations of the draw-out motor (driving motor 73) for a set period of time (¶428-434) based on the draw-out motor (driving motor 73) being started for opening of the door (31) (¶206-207) according to the received input of the manipulation part (button/display/device/senor/controller) (408, 432, 436), and stop and re-operate (¶408-412 & 432-437), the draw-out motor (driving motor 73) (¶236-242).  Furthermore, JINSUNG discloses the motor is operated to open over a set period of time and the number of rotations appear to be counted by a frequency generator (FG) with respect to the door will stop and re-operate to an open/closed position. However, it appears the operation of this occurs by the FG counter determining the opening speed is less than the preset speed, not a preset distance. In figure 36-38 (¶ 427-437), the driving motor 73 may be driven with a duty of 200 at a first opening section O1 in which the FG is 270. And the driving motor 73 may be driven with a duty of 170 at a second opening section O2 in which the FG is 300. And the driving motor 73 may be driven with a duty of 135 at a third opening section O3 in which the FG is 325. And the driving motor 73 may be driven with a duty of 100 at a last fourth opening section O4 in which the FG is 340.  In Figure 41 ¶444, demonstrates the opening of the main door 40 is completed, the FG of the driving motor is 340. The driving motor 73 is driven with a duty of 200 at a first closing section C1 in which the FG is 70. And the driving motor 73 is driven with a duty of 180 at a second closing section C2 in which the FG is 45. And driving motor 73 is driven with a duty of 140 at a third closing section C3 in which the FG is 25. And driving motor 73 is driven with a duty of 100 at a last fourth closing section C4 in which the FG is 0. As we know that the speed is associated with distance/time, and distance with speed*time (ms).  
Lastly, YOO teaches a refrigerator [figure 1] that stops, based on a draw-out distance of a door being shorter than a set distance, the draw-out motor [fig 8; S21 - S29; ¶103-109] where one of ordinary skill in the art could have combined the steps as claimed by known techniques and that in combination, the steps would yield the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. stop operation of the door upon reaching a closed state. Meanwhile, YOO teaches a gasket (177) may surround the outer periphery of the door liner (172). The gasket (177) may be adhered to a corresponding front face of the main body (10) so as to block communication between the inside and outside of the freezing chamber (12) when the door (17) is closed and form a seal therebetween. The gasket (177) may be formed of soft materials such as, for example, silicon, rubber, and the like to also absorb impact when the door (17) is closed (¶ 58).  Furthermore, even though power is supplied to the driving motor (51), the upper door (17) moves a very small distance corresponding to a compression distance of the gasket (177) (¶95). Therefore, it is a simple mechanical design that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of JINSUNG to the  to stop and re-operate, based on a draw-out distance of the door being shorter than a set distance, the draw-out motor, and a door gasket made of an elastically deformable material and provided along a periphery of the door part to seal, based on the door being closed, in view of the teachings of YOO where the steps could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. stop operation of the door upon reaching a closed state, and to seal the door.

In regards to claim 7, JINSUNG fails to disclosed the refrigerator according of claim 1, wherein teaches the set distance is set to a distance extendable (enlarge/increase) while the door gasket is in contact with the cabinet, wherein, however, YOO teaches a gasket (177) may surround the outer periphery of the door liner (172). The gasket (177) may be adhered to a corresponding front face of the main body (10) so as to block communication between the inside and outside of the freezing chamber (12) when the door (17) is closed and form a seal therebetween. The gasket (177) may be formed of soft materials such as, for example, silicon, rubber, and the like to also absorb impact when the door (17) is closed (¶ 58).  Furthermore, even though power is supplied to the driving motor (51), the upper door (17) moves a very small distance corresponding to a compression distance of the gasket (177) (¶95).  The distance sensing unit (550) begins sensing the distance from the upper door (17). The distance sensing unit (550) may continuously sense the distance from the upper door (17) and continuously transmit the sensed distance to the controller (500), and may compare a preset distance with the sensed distance transmitted from the distance sensing unit (550) (S34) Figure 11. The preset distance may be previously set in the memory 520 (¶99). The distance sensing unit 550 senses a distance from the upper door (17) (S33) Figure 11 and when the sensed distance is less than a first set distance, reduces a voltage applied to the motor driver (560) (S35). At this point, the controller (500) may gradually reduce voltage applied to the motor driver (560) and then maintain the voltage at a constant level after reducing the voltage by a predetermined amount. The first set distance may correspond to the set distance discussed with respect to the embodiment shown in Figure 8-10 and the aforementioned processes may correspond to steps S21 to S25 shown in Figure 8 (¶ 106). When the speed of the upper door 17 at the point at which the upper door 17 is closed is slow, there may be a problem in ensuring that the upper door 17 is fully closed because of the repulsive force of the gasket 177. In order to prevent this, the controller 500 may at that point increase the voltage applied to the motor driver 560 immediately before the upper door 17 is closed (¶ 107).  In detail, the controller 500 reduces the voltage applied to the motor driver (500) (S35) and then compares whether the distance sensed by the distance sensing unit (550) is less than or equal to the second set distance (S36) Figure 11. The second set distance is a distance that is spaced apart by several mm to several cm from the main body and corresponds to the section where the upper door (17) is accelerated before it is fully closed (¶ 108). If the sensed distance is less than or equal to the second set distance, the controller (500) increases the voltage applied to the motor driver (560) (S37) Figure 11. Henceforce, the upper door (17) is closely adhered to the main body (10) at a rapid speed, such that it may be certainly closed. If a time when the upper door (17) passes through the second set distance is assumed to be T3, the voltage applied to the motor driver (560) during the drawing in process of the upper door (17) may be changed as shown in Figure 12 (¶ 109).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify JINSUNG the set distance to of the door gasket close to the cabinet, based on the set distance in view of the teachings of YOO.   The reason why reduce voltage applied to motor driver, elapse set time, and reduce power supply interruption to the motor drive when the door closing sensed. (see figure 11-12 ¶ 110).


In regard to claim 8, JINSUNG discloses the refrigerator (1) (Figure 1) according to claim 1, wherein the door gasket (44) includes: a gasket (44) fixing portion fixed (see Figure 4 main door-40) to a rear surface of the door part; A rear gasket (44) may be provided at a perimeter of a rear surface of the door liner (42). The rear gasket (44) is in close contact with a perimeter of the cabinet (10), and prevents a leak of cooling air between the main door (40) and the cabinet (10) (¶ 184); a close-contact portion (see figure 1; contacted cabinet surface and the front main door – 40 ) contacting a front surface of the cabinet (10) and including a magnet (774) (figure 8 ¶ 210); and a connection portion (see figure 4 near the edge of the main door - 40) that is configured to connect the gasket (44) fixing portion (see figure 3; middle section near the edge of the main door – 40) to the close-contact portion and that extends based on the open/close state of the door (40), wherein the front surface of the cabinet (10) is made of a steel material or includes a magnetic material (¶ 18).  The cabinet (10) configured to form a compartment having a storage space, a door (40) configured to open and close the compartment, wherein the door (40) comprises a door plate made of plate-shaped stainless material and a compartment door liner being spaced from the door plate towards the compartment thus forming a space in between, wherein the door plate forms the outer appearance at the front, left and right side of the door, wherein the door further comprises an upper plate at the upper end thereof, and a lower plate at the lower end thereof; and wherein the door plate comprises an integral inclined surface at the lower end thereof, the inclined surface being inclined along its length from top to bottom towards the backside of the door(¶ 18). A magnet installation part (773) which accommodates the magnet (774) may be formed at a rear end of the push rod (77). The magnet installation part (773) may be located just above the first hall sensor (741) in a state in which the push rod (77) is completed inserted. And the magnet installation part (773) may be located just above the second 

hall sensor (742) in a state in which the push rod (77) is completed withdrawn. Therefore, when the push rod (77) is inserted and withdrawn, a motion of the push rod (77) may be detected through the first hall sensor (741) and the second hall sensor (742) of the opening device PCB (74). The reed switch (4011) may be provided at the main hinge (401), and maintains a fixed position even when the main door (40) is rotated. And the switch magnet (455) is rotated together when the main door 40 is rotated.  Therefore, while the main door (40) is closed, the reed switch (4011) is switched on by the switch magnet (455), and the switch magnet (455) becomes distant at a moment when the main door (40) is opened, and thus the reed switch is switched off. Like this, it may be determined whether the main door (40) is opened or closed according to the ON/OFF of the reed switch 4011, and driving of the door opening device (70) may be controlled according to the opening and closing of the main door (40).  Figure 8 is a view illustrating a state of the door opening device when the door is closed.

In regard to claim 9, JINSUNG fails to disclosed door gasket (44), the refrigerator (1) (Figure 1) according to claim 8, wherein the set distance is set to a maximum distance through which the door gasket (44) is able to extend while the close-contact portion is attached to the cabinet (10).  YOO teaches a refrigerator (1) Figure 1 and a method for controlling the same are provided. In this refrigerator (1) and control method, a receiving box (175) may be automatically drawn in and out together with a door based on a movement command received at an input unit, thus enhancing user convenience and satisfaction (abstract). A bottom freezer type refrigerator without a structure for automatically drawing out the receiving box (175), a user may pull on a handle provided the front surface of the receiving box to gain access to the receiving box 

positioned within the freezing chamber. However, a sealing member such as a gasket may be provided at a rear surface of the door to prevent cool air leakage, and the inside of the sealing member may include a close adhesion member such as a magnet, so that when the door (17) is closed and the receiving box is positioned within the freezing chamber, it is closely adhered (close contact portion see figure 1, 2 and 3) to the main body (10) of the refrigerator (1) by magnetic force (¶21). Further, when the receiving box (175) is drawn in, the receiving box (175) may rebound forward by a predetermined distance due to the repulsive force or impact of the gasket (177) of the receiving box (175) on the main body (10) at the moment that the receiving box (175) is closed (¶32). After the closing of the upper door (17) has been determined, power supply may be continued for a setting time (S15) Figure 6. The setting time may be set based on data obtained through testing and may be set within, for example, several milliseconds to several seconds, to prevent overload of the driving motor (51). Therefore, even though power is supplied to the driving motor (51), the upper door (17) moves a very small distance corresponding to a compression distance of the gasket (177) (¶95).  The distance sensing unit (550) begins sensing the distance from the upper door (17). The distance sensing unit (550) may continuously sense the distance from the upper door (17) and continuously transmit the sensed distance to the controller (500), and may compare a preset distance with the sensed distance transmitted from the distance sensing unit (550) (S34) Figure 11. The preset distance may be previously set in the memory 520 (¶99). The distance sensing unit 550 senses a distance from the upper door (17) (S33) Figure 11 and when the sensed distance is less than a first set distance, reduces a voltage applied to the motor driver (560) (S35). At this point, the controller (500) may gradually reduce voltage applied to the motor driver (560) and then maintain the voltage at a 

constant level after reducing the voltage by a predetermined amount. The first set distance may correspond to the set distance discussed with respect to the embodiment shown in Figure 8-10 and the aforementioned processes may correspond to steps S21 to S25 shown in Figure 8 (¶ 106).  In detail, the controller 500 reduces the voltage applied to the motor driver (500) (S35) and then compares whether the distance sensed by the distance sensing unit (550) is less than or equal to the second set distance (S36) Figure 11. The second set distance is a distance that is spaced apart by several mm to several cm from the main body and corresponds to the section where the upper door (17) is accelerated before it is fully closed (¶ 108). If the sensed distance is less than or equal to the second set distance, the controller (500) increases the voltage applied to the motor driver (560) (S37) Figure 11. Therefore, the upper door (17) is closely adhered (close contact portion see figure 1, 2 and 3) to the main body (10) at a rapid speed, such that it may be certainly closed. If a time when the upper door (17) passes through the second set distance is assumed to be T3, the voltage applied to the motor driver (560) during the drawing in process of the upper door (17) may be changed as shown in Figure 12 (¶ 109). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify JINSUNG the set distance to the distance of the door gasket close to the cabinet, based on the set distance in view of the teachings of YOO where the steps could have been combined by the measures a moving distance until the maximum distance is reach or close to the cabinet or door. The reason why the movement speed of the door and receiving box is lowered for a predetermined section before the door is closed, making it possible to provide time until the user hand can take out from the receiving box (¶ 131).

In regards to claim 12, JINSUNG, as modified, further discloses the refrigerator of claim 1, wherein the controller is configured to output, based on the door not being opened after the draw-out motor is re-operated, a door opening failure signal.  While the main door (40) is opened, a stopping operation after opening is performed so that the main door (40) is maintained in an opened state for a preset time. Therefore, the main door (40) may be maintained in the opened state [S400] Figure 34.  Meanwhile, when the preset time passes after the main door (40) 
is opened, the door opening device (70) performs a returning operation. In the returning operation, the main door (40) is rotated by its own weight, and shields the refrigerator compartment (12). When the refrigerator (1) is installed, the refrigerator (1) may be disposed to be inclined, such that the front surface thereof is somewhat higher than the rear surface thereof. This is to enable the doors to be closed by their own weights when an external force is removed after the door of the refrigerator (1) including the main door (40) is opened. When the returning operation is completed, the refrigerator (1) is again in the standby operation which detects the user's operation. This process may be repeated, and the refrigerator (1) is maintained in a standby operation state after the electric power is applied [S500] Figure 34 (¶ 409-413). When the main door (40) is further opened by the user's operation while the main door (40) is being opened, an emergency returning signal is generated. The door opening device (70) may perform an emergency returning operation, and thus may rapidly return the push rod (77). Therefore, the main door (40) may be prevented from colliding with the push rod (77), and damage of the push rod (77) or the door opening device (70) may be prevented [S600] (Figure 34 ¶ 413).

In regards to claim 13,  JINSUNG discloses according to the refrigerator of claim 1, further comprising a display or a speaker, 60Attorney Docket No.: 20519-0700001 Client Ref: P020-00433US/19REF333US02wherein the controller is configured to output, based on the door not being opened within the set period of time, a door opening failure through the display or the speaker.  Furthermore, JINSUNG discloses the display unit (60) that include a display (61) which displays state information of the refrigerator (1), and various operating buttons (62) which set the operation of the refrigerator (1) (¶194). In a state in which the driving motor (73) starts to be reversely rotated, if the first hall sensor 741 is not in the ON state even when the preset time (e.g., 5 seconds) passes, it is determined that the door opening device (70) is abnormal [S150], and the driving motor (73) is stopped, and an error signal is generated [S160]. To enable the user to confirm generation of the error signal, the display unit (60) codes a current state, and then outputs an error code [S170] (¶418).  Meanwhile, in the case in which the second hall sensor (742) is not turned on even when the preset time (e.g., 5 seconds) passes after the normal rotation of the driving motor (73) is started, the door opening device (70) is abnormal, and thus the error signal is generated, and thus a corresponding error code may be output through 
the display unit (60). And since the opening operation of the main door (40) may not be continuously performed, the returning operation is started, and in a state in which the preset time does not pass after the normal rotation of the driving motor (73) is started, the opening operation of the main door (40) is continuously performed [S330]. At this point, when a person or an object is located at a front of the main door (40) which is close to the main door (40), the main door (40) may be in a state which is not opened. That is, while the opening operation of the main door (40) is being performed, the opening of the main door (40) may be obstructed by an external factor [S340]. In such as state, the main door (40) may not be rotated at a normal or preset rotating speed. Therefore, the main control part 2 checks the FG counter of the driving motor (73), and outputs the error code through the display unit (60) when the FG counter at each opening section is less than a preset number [S350] Figure 40. And the main control part 2 determines that the opening of the main door (40) is obstructed, and performs the returning operation. The push rod (77) is moved by reverse rotation of the driving motor (73), and the second hall sensor (742) is turned off, and the driving motor (73) is reversely rotated until the first hall sensor (741) is turned on. And when the first hall sensor (741) is turned on, and it is confirmed that the push rod (77) is returned to the initial position [S530] Figure 40, the driving motor (73) is stopped, and enters the standby operation state [S540] Figure 40. Meanwhile, in the case in which the first hall sensor (741) is not in the ON state even when the driving motor (73) is reversely rotated for a preset time (e.g., 5 seconds) or more [S550] Figure 40, the door opening device (70) is abnormal, and thus the error signal is output. And the error code is displayed through the display unit (60), and it is returned to the standby operation [S560] Figure 40. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim Jinsung (WO2016175563 A1) hereinafter referred to as JINSUNG, in view of Myung Keun Yoo et al. (US 20100236278) hereinafter referred to as YOO, in view of Hyoun Jeong Shin et al. (US 20090243454 A1) hereinafter referred to as SHIN.

In regards to claim 11, the refrigerator of claim 1, wherein the set period of time is a period of time until the door gasket is completely separated from the cabinet in a state in which the door that was opened is closed. JINSUNG discloses the control device wherein a door opening device which is driven when the signal for opening the door is output, and pushes the cabinet, and opens the door may be provided at one side of the refrigerator compartment door. JINSUNG fail to discloses the period of time the door is open.  However, SHIN teaches wherein the set period of time is a period of time until the door gasket is completely separated from the cabinet in a state in which the door that was closed in opened. If a preset time elapses after the door (drawer) has been moved to an open position, and no command to move the drawer again has been received or an external force exerted, the door (drawer) may automatically close to minimize unnecessary loss of cold air (¶ 75). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify JINSUNG further with the teaching of SHIN to incorporate a predetermined time, if a storage box withdrawal command is input through the input button 192a, and the storage box 132 is not in a withdrawn or open state, or stops during withdrawal, this may be sensed and an error signal may be generated. The storage box 132 may be controlled so that it is automatically closed when left in a withdrawn or open state for more than a predetermined amount of time, in order to minimize cold air loss (¶53).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim Jinsung (WO2016175563 A1) hereinafter referred to as JINSUNG, in view of Myung Keun Yoo et al. (US 20100236278) hereinafter referred to as YOO, in view of Esaki Takeshi (JP 2001116433A) hereinafter referred to as ESAKI.
In regards to claim 16, the refrigerator according of claim 1, JINSUNG fail to disclose wherein an output of the draw-out motor is smaller than a value for overcoming a maximum negative pressure (lowest negative pressure) based on the door being opened.  However, ESAKI teaches a door opening/closing device for a storage box (¶ 0001) having wherein an output of a draw-out motor (at least the motor in door opening unit 16) is smaller than a value for overcoming a maximum negative pressure based on a door being opened (¶ 0035-0039; figure 2).  Meanwhile, the storage door opening device (50 – see figure 2) configured where the door opening operation is performed again in a state close to the maximum negative pressure in the compartment immediately after the door is closed.  In order to open the door (13) of the refrigerator (10 – see figure 3), and the door opening device (50) by operating the operation panel (20) and the solenoid (19) is activated (see figure 4).  In figure 2 demonstrates the solenoid (19) moves the plunger (20) and the push rod (18) in the direction indicated by the solid arrow, and the tip (34) of the push rod (18) is moved. Further movement (shown in figure 1) presses and displaces the elastic plate (63); this displacement causes the bag portion (58) of the gasket (54) to move and compressed to form a local gap (g) between the storage body (11 – figure 6) and the door (13).  Due to the gap (g), the atmosphere instantaneously flows into the refrigerator as indicated by the dashed line, and raises the pressure in the refrigerator to a pressure close to the atmosphere. When the push rod (18) is further moved in the solid line direction under the atmospheric pressure, the door (13) is moved to the gasket (54) and the door (13) (figure 1-2).   
Shown in figure 7, the door can be opened with a small door opening operation force (fb) close to a normal door opening operation force (fa), where at a time (t1) the opening force (fd) is required to overcome a maximum negative pressure however, it is by inspection that opening force (fa) is smaller than the force (fd) for overcoming the maximum negative pressure) where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. eliminates a negative pressure and thereby secures the opening of the door (¶ 0001).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of JINSUNG to have wherein an output of the draw-out motor is smaller than a value for overcoming a maximum negative pressure based on the door being opened in view of the teachings of ESAKI where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. eliminates a negative pressure and thereby secures the opening of the door, and the capacity of the solenoid (19) is normally small, and the size of the door opening unit (16) can be reduced, and the power thereof can be reduced (¶ 0039).

Claims 1-6, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshio Yasaka et al. (US 20180128540 A1) hereinafter referred to as YASAKA, in view of (KR 200217535 Y1 Published 2001-04-02) hereinafter referred to as KR,  
 in view of EOM Yong Hwan et. al. (KR101547700 B1) hereinafter referred to as EOM.

In regard to claim 1, YASAKA disclosed a refrigerator (100) (Figure 1) comprising: a cabinet (a refrigerator body - 30) defining a first storage space; a door (20)  including (i) a drawer part (40) (¶124)  that defines a second storage space inside the first storage space (30) and (ii) a door part (20 includes a door plate – 21; ¶123) that is mounted on a front surface of the drawer part (Figure 2 – 40) to open and close the second storage space (¶ 101); but fails to disclosed a door a door gasket made of an elastically deformable material and provided along a periphery of the door part to seal, based on the door being closed, a gap between the cabinet and the door;  However, KR teaches a door gasket (21) is made of injection-molded soft rubber, and a rubber magnet (29) having insert-inserted magnetism is accommodated on one side of the contact portion (25), thereby forming a sealed space in the cooling chamber.  A refrigerator having a gasket that forms the inside of the cooling chamber as an enclosed space by being interposed between a and a gasket, wherein the gasket is installed on the inner wall of the door in parallel with the gasket at a predetermined distance, and the gasket is closed when the door is closed (see Tech-solution).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify YASAKA, in view of the teaching of KR (see Tech-solution).  The reason why for this modification the shape deformation of the gasket is prevented by the anti-rolling member, so that the moxibustion generated between the conventional refrigerator body and the gasket is removed (Advantageous-Effects). It is achieved by a refrigerator, characterized in that it comprises a jungle preventing member for preventing the inward of the rolling (see Tech-solution).

YASAKA discloses a draw-out motor (driving motor - 221) configured to provide a driving force for a drawing out operation of the door (¶ 105); a detector configured to detect an open/close state of the door (Figure 10-11; ¶101 and 120); a manipulation part (button/display/device/senor/controller) configured to receive user input to control an operation of the draw-out motor (driving motor 221) (Figure 5-6; ¶ 115;141); and a controller configured to control the draw-out motor (driving motor 221) (¶ 115), wherein 
YASAKA discloses the controller is configured to (¶28-33 Figure 5-6) “detected by the detection device reaches a certain value or more, the control device may determine that the tension of the certain level or more occurs at the second wire and may stop driving of the driving motor (¶ 28). The detection device, there is an encoder capable of detecting a rotation number or a rotational speed of a driving motor, a sensor capable of detecting an overload current of the driving motor, or the like. However, the detection device (¶30) is not limited thereto. The lifting device (a lifting device lifts an item accommodated in a drawer and includes a support which supports the item accommodated in the drawer) may further include n number (n is an integer of 0 or more) of movable pulleys which guide the first wire and m number (m is an integer of 0 or more) of movable pulleys which guide the second wire. Here, the movable pulleys may be installed at the support. When the first rotating body rotates in one direction, a winding amount of the first wire by the first rotating body may be X times an unwinding amount of the second wire by the second rotating body,” but the controller can be configured to count the rotation of the driving of motor. Accordingly, (¶ 128-130) the detection device (290) is configured to detect a movement amount of the support (210) on the basis of the rotation number of the guide gear (290c) measured by the encoder and also detect a change rate of the movement amount of the support (210) on the basis of a change rate of the rotation number. Accordingly, the belt (290b) corresponds to a transition member (a movable body) in the claims, the encoder corresponds to a transition detection sensor in the claims, and the number of rotations is a transition amount in the claims.  Also, (see ¶ 139) the control device is configured by a so-called computer which includes a CPU, a memory, a timer, an AD converter, input/output means, and the like and is configured to perform a function by executing a program stored in the memory and allowing various types of devices to cooperate. In detail, the control device performs a function of stopping driving of the driving motor (221) when the rotation number of the guide gear (290c) detected by the encoder installed at the detection device (290) reaches a certain rotation number after a moving-up operation starts. Also, the control device performs the function of stopping driving of the driving motor (221) when a change rate of the rotation number of the guide gear (290c) detected by the encoder installed at the detection device (290) becomes 0, in other words, the rotation number does not change during a moving-down operation. count a number of rotations of the draw-out motor (driving motor 221) for a set period of time based on the draw-out motor (driving motor 221) being started for opening of the door according to the received input of the manipulation part (¶ 116), 
However, YASAKA did not explicitly recite the controller is configure to count for a set period of time the number of rotations of the draw-out motor, however, EOM teaches a drawer driving system and a driving control method of a refrigerator (10). According to the drawer driving system and the control method of the refrigerator according to the embodiment of EOM, when the drawer/door is pulled out, the drawer/door is immediately stopped when an obstacle is encountered (view the abstract).  The method includes an inputting a drawer/door moving command; transmitting a driving signal for moving the drawer/door to the driving motor from the control unit; sensing the rotational speed of the driving motor (20) in the controller; and determining whether or not the drawer/door has moved to a set position in the controller, wherein whether or not the drawer is stopped is determined according to a change in the rotation speed of the drive motor (view under technical solution). The drive motor is stopped when the interval “T” between the generation time of the immediately preceding frequency generator (FG) pulse signal and the generation time of the present (FG) pulse signal is out of the setting range. The setting range is characterized by being Tm-dT? T? Tm + dT (Tm = average interval of FG pulse signals generated so far, dT = setting error for normally moving drawer). “In addition, the driver (IC 862) generates an FG pulse signal using the pulse signal. That is, in the FG generating circuit provided in the driver (IC 862), an FG pulse signal corresponding to the rotation number of the driving motor (20) is generated and output (output) by using the pulse signal outputted from the hall sensor 23. For example, if it is assumed that there is “A” number (count) of FG pulse signals generated during one rotation of the driving motor (20) and “B” generation of FG pulse signals in the drawing process of the drawer/door (13), will be B / A. Since the rotation direction of the drive motor (20) can be detected by the rotation direction detection unit (870), the FG pulse signal is accumulated as a positive value when the rotation direction of the drive motor (20) is the positive direction, and in the opposite direction, it can be integrated into a negative value. Then, the absolute position of the driving motor (20), that is, the drawer/door (13) can be known, and it can be easily judged whether or not the consumer has pulled or pushed the drawer/door (13). Here, data on the number (count) FG pulse signals corresponding to the movement distance of the drawer/door (13) is tabulated and stored in the memory (850) of the main control unit (810) (see detailed description of the invention; page 7). 
In the main control unit, the rotation speed (rpm) of the drive motor is detected from the FG pulse signal transmitted. Then, the moving speed and moving distance of the driving motor are converted from the detected rotating speed of the driving motor.
In detail, the moving speed of the driving motor (or moving speed of the drawer) can be obtained by the following formula.
Traveling speed of driving motor (m / s) = rotating speed of driving motor (rpm) * Circumference of pinion (m) / 60.
(3) Rotation speed of drive motor (rpm) = number (count) of FG pulses generated per unit time /number (count) of FG pulses generated per rotation of drive motor.

The moving distance of the driving motor during the set time can be obtained from the moving speed of the driving motor.


More specifically, after the set time has elapsed from the start of rotation of the driving motor (20) (S210), the main control unit (810) determines whether the FG pulse signal is outputted (S220). However, it is not always necessary to determine whether or not the FG pulse signal is output after the set time has elapsed. In other words, when the drawer movement command is inputted through the input button 192a, it is also possible to determine whether or not the FG pulse signal is outputted. Practically, since the set time is a very short time (ms), it is determined whether or not the FG pulse signal is output after the set time has elapsed, and whether or not the FG pulse signal is outputted immediately after the command input There is no big difference.  If the FG pulse signal is not output during the set time, it is determined that a failure has occurred during the movement of the drawer, and the driving motor is stopped (S230). Then, the warning signal is outputted through the warning unit together with the stop of the driving motor (S240) (see detailed description of the invention; page 14).  Referring to Figure 10 -11, when the drawer (13) moves normally, the FG pulse signal is generated at a constant interval T. The generation interval of the FG pulse signal appears to be slightly longer than the normal startup period in the drive motor initial start period and the start end period. However, since the initial start period and the start end period are relatively shorter than the normal start period, the average generation intervals of the FG pulse signals are almost uniform (see detailed description of the invention; page 15).   Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify YASAKA, in view of the teachings of EOM to configure the controller to count the number of rotations of the draw-out motor at set period of time control by signal to calculate the driving time when it is detected that the drawn/door open or closed. 

In regards to claim 2, YASAKA, as modified, further discloses as this is based on the combination of YASAKA, according to the refrigerator of claim 1, wherein the controller (¶ 66-67;113) is configured to re-operate the draw-out motor (driving motor 221) in a direction in which the door is drawn out after the draw-out motor (driving motor 221) is stopped (¶113-116 and 169; See Figures 5-6/10-11).  

In regards to claim 3, YASAKA, as modified, further discloses as this is based on the combination of YASAKA, according of claim 1, wherein the controller is configured (¶ 66-67;113) to re-operate the draw-out motor (driving motor 221) to (i) rotate in a reverse direction in which the door is drawn in (¶ 26-29;115-116)  and (ii) rotate, based on the draw-out motor (driving motor 221) being stopped, in a forward direction in which the door is drawn out (¶116) . 

In regards to claim 4, YASAKA, as modified, further discloses the refrigerator of according to claim 1, wherein the controller is configured (¶ 66-67;113) to re-operate the draw-out motor (driving motor 221) repeatedly a plurality (¶ 36-37) of times.  

In regards to claim 5, the refrigerator according to claim 1, YASAKA fail to discloses wherein the draw-out distance is calculated based on a frequency generator (FG) detection signal of the draw-out motor (driving motor – 221).  However, EOM teaches a refrigerator (10) (See Figure 1) a drawer drive system for a refrigerator. The drawer (13) includes a door (131) that forms a front surface and opens and closes the freezing chamber (111) and a storage box (132) that is provided on the rear surface of the door (131) and accommodates food.  The driver (IC 862) generates a Frequency Generator (FG) pulse signal using the pulse signal. That is, in the FG generating circuit provided in the driver (IC 862), an FG pulse signal corresponding to the rotation number of the driving motor (20) is generated and output by using the pulse signal outputted from the hall sensor (23). For example, if it is assumed that there are A number of FG pulse signals generated during one rotation of the driving motor (20) and B generation of FG pulse signals in the drawing process of the drawer (13), Will be B / A. Since the rotation direction of the drive motor (20) can be detected by the rotation direction detection unit (870), the FG pulse signal is accumulated as a positive value when the rotation direction of the drive motor 20 is the positive direction, and in the opposite direction, it can be integrated into a negative value. Then, the absolute position of the driving motor (20), that is, the drawer (13) can 
be known, and it can be easily judged whether or not the consumer has pulled or pushed the drawer (13). Here, data on the number of FG pulse signals corresponding to the movement distance of the drawer (13) is tabulated and stored in the memory (850) of the main control unit (810). The FG pulse signals corresponding to the movement distance of the drawer (13) is tabulated and stored in the memory (850) of the main control unit (810). The output FG pulse signal is transmitted to the main control unit (810). The main control unit (810) calculates the 
rotational speed of the driving motor (20) using the FG pulse signal transmitted. The moving speed and distance of the driving motor (20), that is, the moving speed and distance of the drawer, are calculated using the rotational speed and the driving time of the driving motor (20).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify YASAKA further with the teaching of EOM to incorporate a frequency generator detection signal, wherein the detecting is configuring to calculate the distance, which will achieve the refrigerator system, when the drawer reaches the set position, the driving motor is stopped (370), and the entire process is terminated. If the drawer does not reach the set position, the driving motor continues to rotate, and the process of determining whether the sensing sensor is sensed according to the set time is repeated, and the distance sensor can be mounted at the rear end of the drawer, and the draw-out distance of the drawer can be calculated using the time taken for the sensing signal generated from the distance sensor to collide with the rear surface of the inner case (112) and return. Alternatively, the draw-out distance of the drawer may be calculated using the difference in magnitude of the voltage sensed when the sensing signal is returned to the rear surface of the inner case. (¶ 105 detailed description of the invention).
 
In regards to claim 6, the refrigerator of claim 5, wherein detector is configured to detect a completion of the drawing out operation of the door (drawer), YASAKA discloses the  lifting device (200) (See below figure 10-11) according to one aspect of the present disclosure is a lifting device which lifts an item accommodated in the drawer and includes a support which supports the item accommodated in the drawer, at least one driving device (220) which lifts the support with respect to the drawer, at least one wire which transfers power of the driving device to the support, at least one pulley which guides the wire, a transition member which transits to a different state from a certain state according to moving-down of the support, a transition detection sensor which detects a transition amount of the transition member or a related value thereof, and a control device which stops the driving device on the basis of a change rate of the transition amount or the related value thereof detected by the transition detection sensor (¶ 18).  In this case, stopping of the support during the moving-down operation may be immediately detected on the basis of the change rate of the transition amount of the transition member and the driving device may be stopped. Accordingly, even when the support is stopped by any cause during the moving-down operation, since there is no unnecessary unwinding of the wire, the wire may be prevented from being deviated from the pulley or being loosened. Also, the related value of the transition amount is not a value which directly indicates the transition amount but is a value changed in relation to the transition amount and refers to, for example, a value used for calculating the transition amount.  Also, in the lifting device, the transition member may be a movable body which moves according to moving-down of the support. In this case, the movable body may be a belt and the transition detection sensor may detect a rotation amount of a rotating body which rotates according to a movement of the belt.  In this case, since the movable body moves according to moving-down of the support, stopping of the support may be detected without increasing a load on the support and the load on the driving device may be reduced (¶ 19-21).  The lifting device (200) may further include a control device which stops driving of the driving device (220) when tension of a certain level or more occurs at the second wire. In more detail, the driving device (220) rotates the first rotating body and the second rotating body by using the driving motor (221). A detection device (290) which detects a load on the driving motor may be further included. When the load detected by the detection device reaches a certain value or more, the control device may determine that the tension of the certain level or more occurs at the second wire and may stop driving of the driving motor (221) (¶ 28).


    PNG
    media_image1.png
    539
    555
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    613
    511
    media_image2.png
    Greyscale


In regards to claim 15, the refrigerator of claim 1, YASAKA, as modified, further discloses as this is based on the combination of YASAKA as modified by KR and EOM wherein the draw-out motor (driving motor – 221) is provided on a bottom of the cabinet and wherein the drawer part (drawer (bottom cabinet – 20) includes a draw-out rack (rack-shaped teeth - 290) that is coupled (together/combined) to a pinion (gear - ¶ 129) rotated by the draw-out motor on a bottom thereof (See Figure 10-11 below).     

    PNG
    media_image1.png
    539
    555
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    613
    511
    media_image2.png
    Greyscale


In regards to claim 18, YASAKA, as modified, further discloses the refrigerator (100) of claim 1, further comprising: (Figure 3-4; ¶ 101-103) a drive device (220) provided inside the door part (door plate 21) ; and a lifting device (200) provided inside the drawer part (20) and configured to be connected to the drive device (220) based on the door part (door plate 21) and the drawer part (20) being coupled to lift (200) the 61Attorney Docket No.: 20519-0700001drawer part (door plate 21).  

In regards to claim 19, YASAKA, as modified, further discloses the refrigerator (100) of claim 18, further comprising: a lift detection device (lift device) (200) provides detection of movement amount and rate of movement, and (Figure 11-12; ¶ 49) configured to detect a completion of a lifting and lowering operation of the lifting device (¶ 49-52), wherein the draw-out motor (driving motor – 221) (¶ 50) is configured to be driven based on the lifting device (200; ¶ 100 figure 10) being lowered.    

In regards to claim 20, YASAKA, as modified, further discloses the refrigerator (100) of claim 18, (Figures 1-3; ¶ 100-103) wherein the door (drawer door – 20) is drawn out to a distance (extended) where a front space (front of the bottom end space (31)) inside the drawer part (20) in which the lifting device (200) is disposed (discard) is completely exposed (uncover/open), and a rear end (rearward) of the drawer part (20) is positioned inside the first storage space (refrigerator body 30).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshio Yasaka et al. (US 20180128540 A1) hereinafter referred to as YASAKA, in view of (KR 200217535 Y1 Published 2001-04-02) hereinafter referred to as KR,  
 in view of EOM Yong Hwan et. al. (KR101547700 B1) hereinafter referred to as EOM, in view of Takenaka Katsumi (JP 2018132260A) hereinafter referred to as KATSUMI.

In regards to claim 10, according to the refrigerator of claim 6, wherein the set distance is within a range of 20mm to 30mm.  YASAKA discloses (¶ 67) various functions can be implemented by one or more computer (the lifting device (200) includes a control device connected to a current sensor of the driving motor 221) programs (configured) to a set ranges implementation in a suitable computer readable program code. YASAKA further disclosed (¶31-32), the winding amount (or the unwinding amount) of the first wire by the first rotating body and the unwinding amount (or the winding amount) of the second wire by the second rotating body change according to the numbers of the movable pulleys which guide the first wire and the second wire. The purpose for the set range is to determine the distance (length) wire as respect to the movement of the drawer (door) open/close which transfer power of the both driving devices, from the central line are equal, it is easy to control the both driving devices (¶ 43). Also, the lifting device which includes the control device may further include a first detection device which detects operation amounts (set values, ranges, or distances) of the driving devices. The drawer (20) includes a door plate (21) which opens and closes the opening (32) which faces a front of the bottom end space (31), the lifting device (200) installed on a rear surface of the door plate (21) to guide plates 22 detected by the lifting device (200) and a wire which transfers power of the driving device (¶103) to the predetermine distance (length) (such as the claim ranges).
On the other hand, YASAKA does not disclose the claimed set range of 20-30 mm, however, KATSUMI teaches set distance ranges 5 mm to 15 mm, which is differ from claim invention range 20-30 mm, and does not disclose a close range. MPEP 2144.05 II.   The drawer (30) sealing mechanism for a refrigerator (100) is provided with a detection mechanism (300) for detecting the position of the drawer (30) with respect to the storage space (20). It is to be noted that the detection mechanism (300) is configured such that the drawer (30) in the middle of being moved in the closing direction with respect to the storage space (20) by the drive mechanism (210) (automatic sealing mechanism) moves the non-sealed (open) position before the sealed (closed) position sealing the storage space (20), detects that it passed. Specifically, the detection mechanism (300) is a microswitch, and by bringing the contact piece (300) a provided on the drawer (30) side into contact with the micro switch (300 b) provided on the storage space (20) side, the drawer (30).  Is detected to pass through the non-sealed (open) position. In the present embodiment, the contact piece (300) a is fixed to the movable rail (50), and the micro switch (300 b) is fixed to the inner surface of the storage space (20). It should be noted that the detection mechanism (300) is configured such that when the drawer (30) moved in the closing direction with respect to the storage space (20) by the drive mechanism (210) passes through the non-sealed position before the distance X from the sealed position sealing the storage space (20). The piece (300a) is installed so as to contact the micro switch (300b). It should be noted that the distance X is set to a distance equal to or larger than the fluctuation range thereof so as to cover fluctuations in the distance between the closed position and the non-sealed (open) position caused by the manufacturing error and the secular change, and is set to be 5 mm to 15 mm which is the expected variation range (¶ 28).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the control device of YASAKA by making the distance must be discussed related to the distance of claim 1 be between 20 mm and 30 mm as a matter of routine optimization since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 II.   

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshio Yasaka et al. (US 20180128540 A1) hereinafter referred to as YASAKA, in view of (KR 200217535 Y1 Published 2001-04-02) hereinafter referred to as KR, in view of EOM Yong Hwan et. al. (KR101547700 B1) hereinafter referred to as EOM, in view of Young Chul Kwon (KR-19990000559-U) hereinafter referred to as KWON. 

In regards to claim 17, the refrigerator of claim 1, wherein the second storage space that is opened and closed by the door is a freezing space.  YASAKA disclosed a refrigerator (100) (Figure 1) comprising: a cabinet (30) defining a first storage space (refrigerator body); a door (10) including, drawer part (20) that defines a second storage space inside the first storage space (30) and a door part (door plate-21) that is mounted on a front surface of the drawer part (Figure 2 – 20) to open and close the second storage space (¶ 101); but fails to clearly called the second storage space a freezing space.  However, KWON teaches the freezing space (chamber 2) of the refrigerator (4) (detail explanation of the draft ¶ 3).   Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify YASAKA, in view of the teachings of KWON, to clearly identify the freezing storage space of the invention.  The reason why for this modification to help clearly identify the refrigerator parts and its performance of each area of the refrigeration the present invention solves the conventional shortcomings in which a large force was required to temporarily separate all of the gaskets in contact with the front of the refrigerator body, and there is convenience in use that can open the door smoothly. will be. (in view of KWON ¶ 19 detailed explanation of draft). Additionally, 
MPEP 2114 (II) provides that apparatus claims (freezer) cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. providing a space to storage), does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim (i.e. as taught by YASAKA in view of KWON as discussed above).  However, freezer space is an intended use of the storage space (MPEP 2114 – II), in addition to simply providing the freezer space because it provides freezing of foods and maintenance of foods and other objects to be provided to the refrigerator at a certain temperature. This is common sense of the person of ordinary skill within the art, which is a motivation to combine, as provided by MPEP 2143.01.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being over Yoshio Yasaka et al. (US 20180128540 A1) hereinafter referred to as YASAKA, in view of (KR 200217535 Y1 Published 2001-04-02) hereinafter referred to as KR, in view of EOM Yong Hwan et. al. (KR101547700 B1) hereinafter referred to as EOM, in view Kim Jinsung (WO2016175563 A1) hereinafter referred to as JINSUNG.
In regards to claim 13, YASAKA fail to discloses according to the refrigerator of claim 1,
 further comprising a display or a speaker, wherein the controller is configured to output, based on the door not being opened within the set period of time, a door opening failure through the display or the speaker.  However, JINSUNG teaches according to the refrigerator of claim 1, further comprising a display or a speaker, 60Attorney Docket No.: 20519-0700001 Client Ref: P020-00433US/19REF333US02wherein the controller is configured to output, based on the door not being opened within the set period of time, a door opening failure through the display or the speaker.  Furthermore, JINSUNG discloses the display unit (60) that include a display (61) which displays state information of the refrigerator (1), and various operating buttons (62) which set the operation of the refrigerator (1) (¶194). In a state in which the driving motor (73) starts to be reversely rotated, if the first hall sensor 741 is not in the ON state even when the preset time (e.g., 5 seconds) passes, it is determined that the door opening device (70) is abnormal [S150], and the driving motor (73) is stopped, and an error signal is generated [S160]. To enable the user to confirm generation of the error signal, the display unit (60) codes a current state, and then outputs an error code [S170] (¶418).  Meanwhile, in the case in which the second hall sensor (742) is not turned on even when the preset time (e.g., 5 seconds) passes after the normal rotation of the driving motor (73) is started, the door opening device (70) is abnormal, and thus the error signal is generated, and thus a corresponding error code may be output through the display unit (60). And since the opening operation of the main door (40) may not be continuously performed, the returning operation is started, and in a state in which the preset time does not pass after the normal rotation of the driving motor (73) is started, the opening operation of the main door (40) is continuously performed [S330]. At this point, when a person or an object is located at a front of the main door (40) which is close to the main door (40), the main door (40) may be in a state which is not opened. That is, while the opening operation of the main door (40) is being performed, the opening of the main door (40) may be obstructed by an external factor [S340]. In such as state, the main door (40) may not be rotated at a normal or preset rotating speed. Therefore, the main control part 2 checks the FG counter of the driving motor (73), and outputs the error code through the display unit (60) when the FG counter at each opening section is less than a preset number [S350] Figure 40. And the main control part 2 determines that the opening of the main door (40) is obstructed, and performs the returning operation. The push rod (77) is moved by reverse rotation of the driving motor (73), and the second hall sensor (742) is turned off, and the driving motor (73) is reversely rotated until the first hall sensor (741) is turned on. And when the first hall sensor (741) is turned on, and it is confirmed that the push rod (77) is returned to the initial position [S530] Figure 40, the driving motor (73) is stopped, and enters the standby operation state [S540] Figure 40. Meanwhile, in the case in which the first hall sensor (741) is not in the ON state even when the driving motor (73) is reversely rotated for a preset time (e.g., 5 seconds) or more [S550] Figure 40, the door opening device (70) is abnormal, and thus the error signal is output. And the error code is displayed through the display unit (60), and it is returned to the standby operation [S560] Figure 40. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify YASAKA further with the teachings of JINSUNG to configure output of their controller to determine the door opening or closing due to a failure of the display or other areas of the refrigerator that may have technical issue with the opening or closing of the door, of which essentially of a technical scheme for the purpose of solving future problems of the refrigerator system.

In regards to claim 14, according to the refrigerator of claim 13, YASAKA discloses wherein the controller is configured to reversely rotate, based on the door not being opened within the set period of time, the draw-out motor (driving motor - 221 to close the door.  a draw-out motor (driving motor - 221) configured to provide a driving force for a drawing out operation of the door (¶ 105); a detector configured to detect an open/close state of the door (Figure 10-11; ¶101 and 120); a manipulation part configured to receive user input to control an operation of the draw-out motor (driving motor 221) (Figure 5-6; ¶ 115;141); and a controller configured to control the draw-out motor (driving motor 221), wherein the controller is configured to (¶115-116 Figure 5-6): YASAKA, also, disclosed the controller (control device) configured (Figure 12-13; ¶139-141) connected to a senor of the driving motor (221) to rotates backward based on the door not being opening, or an input means which includes a moving-up button and a moving-down button installed on an outer wall surface of the refrigerator (100) . Also, the control device is configured by a so-called computer which includes a CPU, a memory, a timer (monitor set time), an AD converter, input/output means, and the like and is configured to perform a function by executing a program stored in the memory and allowing various types of devices to cooperate. In detail, the control device performs a function of stopping driving of the driving motor (221) when the rotation number of the guide gear (290c) detected by the encoder installed at the detection device (290) reaches a certain rotation number after a moving-up operation set starts. Also, the control device performs the function of stopping driving of the driving motor (221) when a change rate of the rotation number of the guide gear (290c) detected by the encoder 
installed at the detection device (290) becomes 0, in other words, the rotation number does not change during a moving-down operation. This operation lead to the operation of the drawer/door (20) (¶141).  When the drawer (20) from the bottom end space (31) of the refrigerator body (30) and pushes the moving-up button of the input means, the control device drives the driving motor (221) to perform a moving-up operation. In other words, the configuration of the controller (control device) connecting the time to perform the operation with open of the door/not open or rotation/reverse rotation and the driving force of the motor (of the lift device). 


Notice of Reference Cited
See PTO-892; Notice of References Cited
The prior arts made of record and not relied upon are considered pertinent to
application’s disclosure.
Moon, HI-Chan et al. (KR 19980010981 U) discloses in Figure 1 Refrigerator door handle opening and closing device. “The door handle opening and closing device of the refrigerator according to the present invention, the gasket 40 is strongly face-contacted to the front edge surface of the cabinet 20 in accordance with the magnetic force generated in the rubber magnet 50 embedded in the gasket 40 door ( In the door of the refrigerator in which the close closing operation of 30) is performed, the surface contact state of the cabinet 20 and the gasket 40 is separated at a predetermined interval H by a small pressing force when the door 30 is opened. Since the door handle means 100 is provided on one side of the door 30 so as to lightly open the door 30, the door 30 and the refrigerator itself may not be shaken, so that the foods collide and fall.  At the same time, it can prevent the inconvenience and troublesome use.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERSIE T. CUTHBERT whose telephone number is (571)272-6198. The examiner can normally be reached Monday-Friday 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERSIE T. CUTHBERT/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JENNA M HOPKINS/Primary Examiner, Art Unit 3763